Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 12, 2021. Claims 1, 8-9,13-15, 17-18, 20, 31-32, 34, 37 and 39 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 13-15, 17-18, 20, 31-32, 34, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
This rejection has the following grounds.
A. Claims 13-15, 17-18, 20, 31-32, 34, 37 and 39 all depend from claim 1. These claims refer to “the antigenic EBV polypeptide(s)” of claim 1. However, claim 1 refers to “antigenic single-chain EBV polypeptide” as well as polypeptides of gL, gH and gp42 which are also antigenic EBV polypeptides. Therefore, it is not clear what the term “the 
To facilitate examination, the term “the antigenic EBV polypeptide(s)” specified in claims 13-15, 17-18, 20, 31-32, 34, 37 and 39 are considered as if it referred to the “antigenic single-chain EBV peptide” of claim 1.
B. Claims 8 and 9 refer to the term of “antigenic EBV polypeptide” which comprises “EBV polypeptide” and a ferritin chain. However, even without a ferritin chain, an EBV polypeptide included in the invention should also be antigenic (based on the use of the claimed invention as potential EBV vaccines) and can also be called an “antigenic EBV polypeptide”. Therefore, the reference in the claims of two highly similar terms “antigenic EBV polypeptide” and “EBV polypeptide” (which is also antigenic) causes confusion.   
C. Claim 17 depends from claim 16 which is canceled. To facilitate examination, claim 17 is considered as if it depended from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 13-15, 17, 18, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2020/0282047 A1, published on Sept. 10, 2020; PCT filing date Nov. 20, 2018, claiming priority on US provisional application No. 62589170 filed on Nov. 21, 2017).
These claims relate to an antigenic single-chain EBV polypeptide comprising an Epstein Barr Virus (EBV) gL polypeptide, and an EBV gH polypeptide; an EBV gp42 polypeptide; and ferritin, wherein a linker having a length of at least 15 amino acids separates the EBV gL polypeptide and the EBV gH polypeptide.
Ciaramella teaches RNA vaccines encoding EBV antigens. See Abstract. Ciaramella teaches that the EBV antigens may be selected from the group consisting of: gp350, gH, gL, gB, gp42, LMP1, LMP2, EBNA1, and EBNA3, and that the EBV antigen may be a gH-gL fusion, whereby gH is linked to gL through a linker, such as GGGGS linker which may be present in repeats of three or four times. See e.g. [0021-0022]. It teaches that the EBV antigens (one or more EBV antigens) are fused to a scaffold moiety, and that the scaffold moiety may be ferritin, encapsulin, lumazine synthase, hepatitis B surface antigen, and hepatitis B core antigen. See e.g. [0026].

It would have been prima facie obvious for one ordinary skill in the art at the time of invention to add an EBV gp42 polypeptide in a fusion protein comprising gL and gH antigens and ferritin linked together by linkers, disclosed in Ciaramella. One would have been motivated to do so, e.g. to compare antigenic efficacy between expressing gp42 in a fusion protein containing additional gL and gH antigens (as claimed) and expressing gp42 and gL/gH separately from different mRNAs. There is a reasonable expectation of success that the a fusion protein comprising EBV gH, gL, gp42 and ferritin linked by linkers can be produced and antigenicity evaluated based on teachings of Ciaramella.
Regarding claims 14 and 18, SEQ ID NOs: 36-38 represent amino acid sequences of EBV gL,gH, and g350, respectively. Sequences of gL, gH and g350 that are at least 80% identical to SEQ ID NOs: 36-38 are known in the art at the time of 
Regarding claim 37, even though Ciaramella is silent on administering EBV polypeptides directed to a subject (it teaches administering mRNAs expressing them instead), one of skill in the art would have understood that the antigenic polypeptides themselves expressed in vivo from the administered mRNA vaccine are the functional products for inducing the desired immune response. Therefore, one of skill in the art would have found it obvious to produce antigen polypeptides in vitro for administration, an immunization process that is known at the time of invention (e.g. subunit vaccine immunization).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 10,961,283 B2, date of patent March 30, 2021; PCT filed on Jun. 27, 2017) in view of Ciaramella et al. (US 2020/0282047 A1, published on Sept. 10, 2020; PCT filing date Nov. 20, 2018, claiming priority on US provisional application No. 62589170 filed on Nov. 21, 2017), as applied above.
Claim 8 is drawn to a composition comprising a first antigenic EBV polypeptide and a second antigenic EBV polypeptide, wherein the first antigenic EBV polypeptide comprises a ferritin heavy chain and a first EBV polypeptide, the second antigenic EBV polypeptide comprises a ferritin light chain and a second EBV polypeptide, and the first 
Kwong teaches an invention relating to novel recombinant ferritin nanoparticles that are based on insect ferritin proteins, and that have been engineered for display of two different trimeric antigens at an equal ratio. Unlike bacterial ferritin, insect ferritin includes twelve copies of two different subunits (termed heavy and light chains; 24 subunits total). The insect ferritin heavy chains trimerize and the insect ferritin light chains trimerize (forming four trimers of heavy chains and four trimers of light chains) and self-assemble into a globular nanoparticle. In the insect ferritin nanoparticles, the insect ferritin heavy chains can be fused to a first protein antigen, and the insect ferritin light chains can be fused to a second protein antigen. When the insect ferritin heavy and light chains assemble into the globular nanoparticle, the first protein antigens and the second protein antigens co-assemble into first antigen trimers and second antigen trimers, respectfully. Display of the two diverse antigens on the same ferritin nanoparticle allows B cells to simultaneously recognize both trimeric antigens, thus leading to an immune response with improved neutralization breadth. See column 1, lines 38-58. 
Kwong teaches that the trimeric antigens included on the recombinant insect ferritin nanoparticle can be viral envelope protein ectodomain trimers and the first protein and the second protein comprise a first viral envelope protein ectodomain and a second viral envelope protein ectodomain, respectively. It teaches that the first and second antigens fused to the ferritin heavy and light chains can envelope glycoproteins from various different viruses, such as human immunodeficiency virus type 1 (HIV-1), 
Accordingly, Kwong teaches a composition comprising recombinant ferritin nanoparticles formed with viral antigens fused with both the heavy chain and light chain of the ferritin. The fusion polypeptides comprising the heavy chain or light chain of ferritin fused to viral antigens resemble the first and second antigenic EBV polypeptides of the claimed invention, except for presence of an EBV antigen.
Relevance of Ciaramella is set forth in the 103 rejection above. Briefly, relevance to the current rejection Ciaramella teaches that EBV antigens may be fused to ferritin polypeptide to form nanoparticle carriers for the antigens. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the ENV antigens disclosed in Ciaramella into the studies of Kwong to produce recombinant ferritin nanoparticles displaying one or more EBV antigens (in trimer forms) by fusing them to both the heavy and light chain ferritin polypeptides. There is a reasonable expectation of success that such fusion constructs can be made based on teachings of Kwong and Ciaramella. 
For claim 9, Ciaramella teaches that due to alternative splicing, BLLF1 encodes gp350 and gp220, which are glycosylated and are approximately 350 and 220 kilodaltons in molecular weight, respectively. See e.g. [0073]. 

Conclusion
No claims are allowed.




/NIANXIANG ZOU/Primary Examiner, Art Unit 1648